STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re MONTGOMERY/CRAWFORD, Minors.                                   July 13, 2017

                                                                     No. 336635
                                                                     Kalamazoo Circuit Court
                                                                     Family Division
                                                                     LC No. 2015-000295-NA


Before: SAWYER, P.J., and HOEKSTRA and BECKERING, JJ.

PER CURIAM.

        Respondent-mother appeals as of right from the trial court’s order terminating her
parental rights to the minor children, BMM, JJC, and JRC, based on her voluntary release of
those rights. For the reasons stated in this opinion, we conditionally reverse and remand for
further proceedings.

        In June of 2015, respondent’s children were removed from her care. At a pretrial
hearing, in August of 2015, respondent entered a plea to allegations in the petition, admitting that
she tested positive for various drugs “while being the sole care provider for the minor children.”
The trial court exercised jurisdiction over the children, and respondent had the opportunity to
participate in a case service plan. After more than a year, when respondent had failed to make
progress toward reunification, a petition was filed seeking termination of her parental rights. In
December of 2016, on the date scheduled for the termination hearing, respondent consented to
termination of her parental rights, acknowledging that statutory grounds for termination existed
and that termination was in the children’s best interests. Based on respondent’s voluntary release
of rights, the trial court entered an order terminating respondent’s parental rights to her children.

        On appeal, respondent first argues that the trial court erred in exercising jurisdiction over
the minor children based on respondent’s plea of admission at the pretrial hearing as to illegal
drug use. According to respondent, because the trial court failed to connect her illegal drug use
to the care of the minor children, the trial court failed to establish a sufficient basis for
jurisdiction. However, respondent’s argument, raised in her appeal from the termination of her
parental rights, is an impermissible collateral attack on the trial court’s exercise of jurisdiction,
which we need not consider. “Matters affecting the court’s exercise of its jurisdiction may be
challenged only on direct appeal of the jurisdictional decision, not by collateral attack in a
subsequent appeal of an order terminating parental rights.” In re SLH, 277 Mich App 662, 668 n
11; 747 NW2d 547 (2008) (citation omitted). Respondent failed to contest the trial court’s
exercise of jurisdiction after the pretrial hearing and, following a supplemental petition filed over

                                                -1-
a year later, the trial court terminated respondent’s parental rights. Because respondent failed to
directly appeal the trial court’s exercise of jurisdiction, respondent lost her right to raise her
jurisdictional challenge.1 In re Hatcher, 443 Mich 426, 444; 505 NW2d 834 (1993).

       On appeal, respondent also argues, and the Department of Health and Human Services
(DHHS) concedes, that the trial court and DHHS failed to comply with the Indian Child Welfare
Act (ICWA), 25 USC 1901 et seq., and the Michigan Indian Family Preservation Act (MIFPA),
MCL 712B.1 et seq. We agree.

        The ICWA and MIFPA were enacted in order to protect the best interests of Indian
children and promote the stability and security of Indian tribes and families. 25 USC 1902;
MCL 712B.5(a); In re England, 314 Mich App 245, 250-251; 887 NW2d 10 (2016). Both
statutory schemes establish substantive and procedural protections that apply when an Indian
child2 is involved in child protective proceedings. In re England, 314 Mich App at 251.
However, only an Indian tribe can determine its membership, meaning that, “when there are
sufficient indications that the child may be an Indian child,” the tribe must be given notice so that
the tribe may determine the child’s membership status. In re Morris, 491 Mich 81, 100; 815
NW2d 62 (2012). In terms of notice, in pertinent part, ICWA states:

       In any involuntary proceeding in a State court, where the court knows or has
       reason to know that an Indian child is involved, the party seeking the foster care
       placement of, or termination of parental rights to, an Indian child shall notify the
       parent or Indian custodian and the Indian child's tribe, by registered mail with
       return receipt requested, of the pending proceedings and of their right of
       intervention. If the identity or location of the parent or Indian custodian and the
       tribe cannot be determined, such notice shall be given to the Secretary in like
       manner, who shall have fifteen days after receipt to provide the requisite notice to
       the parent or Indian custodian and the tribe. No foster care placement or
       termination of parental rights proceeding shall be held until at least ten days after
       receipt of notice by the parent or Indian custodian and the tribe or the
       Secretary . . . . [25 USC 1912(a).]



1
  We note that, even if respondent was not precluded from raising her jurisdictional argument,
respondent’s argument would fail. At the pretrial hearing, respondent admitted to using
amphetamines, methamphetamine, and tetrahydrocannabinol while being the sole care provider
for the minor children. This plea provided a factual basis for the court’s exercise of jurisdiction
over the minor children. See MCL 712A.2(b)(2).
2
  Under ICWA, an Indian child is “any unmarried person who is under age eighteen and is either
(a) a member of an Indian tribe or (b) is eligible for membership in an Indian tribe and is the
biological child of a member of an Indian tribe.” 25 USC 1903(4). MIFPA defines an Indian
child as an unmarried person under 18 who is either “[a] member of an Indian tribe,” or
“[e]ligible for membership in an Indian tribe as determined by that Indian tribe.” MCL
712B.3(k).


                                                -2-
Our Michigan Supreme Court has held that the trial court has “reason to know” an Indian child is
involved when there is “sufficiently reliable information of virtually any criteria on which
membership might be based.” In re Morris, 491 Mich at 108. This includes where “the trial
court has information suggesting that the child, a parent of the child, or members of a parent’s
family are tribal members.” Id. at 108 n 18.

       MIFPA contains a similar notice requirement, which states:

       In a child custody proceeding, if the court knows or has reason to know that an
       Indian child is involved, the petitioner shall notify the parent or Indian custodian
       and the Indian child's tribe, by registered mail with return receipt requested, of the
       pending child custody proceeding and of the right to intervene. If the identity or
       location of the parent or Indian custodian and the tribe cannot be determined,
       notice shall be given to the secretary in the same manner described in this
       subsection. The secretary has 15 days after receipt of notice to provide the
       requisite notice to the parent or Indian custodian and the tribe. [MCL 712B.9(1).]

As set forth in MIFPA, among other circumstances, there is reason to know an Indian child is
involved when the DHHS “has discovered information that suggests that the child is an Indian
child,” and where “[a]n officer of the court involved in the proceeding has knowledge that the
child may be an Indian child.” MCL 712B.9(4)(b) and (e).

         Under ICWA and MIFPA, when a specific tribe has been identified, the notice
requirement cannot be satisfied simply by providing notice to the Secretary of the Interior or the
Bureau of Indian Affairs (BIA); rather, notice must be sent to the particular tribe in question. In
re Jones, 316 Mich App 110, 117-118; __ NW2d __ (2016). In addition, records must be kept to
show compliance with the notice provisions. In re Morris, 491 Mich at 89, 111-114. “[T]rial
courts have a duty to ensure that the record includes, at minimum, (1) the original or a copy of
each actual notice personally served or sent via registered mail . . . and (2) the original or a
legible copy of the return receipt or other proof of service showing delivery of the notice.” Id. at
114. Absent such information, it is impossible to discern whether notice was actually sent, to
whom it was sent, whether the notice was received, when notice was received, and whether the
notice contained “sufficient, accurate information to enable the tribal authorities to determine
tribal status of the child and the child's parents.” Id. at 112-113.

        In the present case, the children’s maternal great-grandmother indicated at respondent’s
preliminary hearing that all of the minor children have Indian heritage through the Blackfeet
tribe and BMM’s father stated that BMM had Cherokee heritage. At a subsequent hearing, the
parental grandmother of JJC and JRC indicated that she was one-quarter Passamaquoddy Indian,
and she specified that the tribe originated in Maine. These disclosures were sufficient to trigger
the notice provisions in both ICWA and MIFPA. See id. at 108 n 18, 109; In re Jones, 316 Mich
App at 116-117.

        Based on the various disclosures, the trial court ordered the DHHS to investigate the
possibility of the children’s Indian heritage, and the DHHS made contact with the BIA as well as
several individual tribes. Nevertheless, from the documentation contained in the record, we
cannot conclude that the DHHS complied with the ICWA and MIFPA notice requirements. At a

                                                -3-
minimum, it appears that the trial court and the DHHS failed in their recordkeeping obligations.
In particular, the lower court record is devoid of any documentation to establish that notice was
given to either the Passamaquoddy or Blackfeet tribes. Given that these tribes were specifically
identified during the proceedings, the DHHS was required to provide these tribes with notice
under ICWA and MIFPA, and the failure to do so was error. See In re Jones, 316 Mich App at
117-118. Moreover, while it appears that some sort of mailing was sent to three Cherokee
entities and that these groups responded to the DHHS’s inquiry, the record does not contain a
copy of the notice itself.3 Without a copy of the notice, we cannot determine whether the notice
provided “sufficient, accurate information to enable the tribal authorities to determine tribal
status of the child and the child’s parents.” In re Morris, 491 Mich at 113. Thus, insofar as there
was information to suggest that BMM may have Cherokee heritage, the record is insufficient to
allow the determination that the DHHS provided notice as required by ICWA and MIFPA.

        When notice has not been provided as required by ICWA and MIFPA, or when the
documentary record is insufficient to allow a determination of whether the requisite notice was
given, the proper remedy is to conditionally reverse and remand to the trial court for resolution
of the notice issue. Id. at 115, 122; In re Jones, 316 Mich App at 118. Accordingly, we
conditionally reverse and remand to the trial court. On remand, the trial court shall follow the
remand procedures set forth in Morris, 491 Mich at 123.

        Conditionally reversed and remanded for resolution of the notice issue. We do not retain
jurisdiction.



                                                            /s/ David H. Sawyer
                                                            /s/ Joel P. Hoekstra
                                                            /s/ Jane M. Beckering




3
  With regard to notice under ICWA and MIFPA, the lower court record contains return receipts
for registered mail sent to the BIA, the Cherokee Nation, the United Keetoowah Band of
Cherokee Indians, the Eastern Band of Cherokee Indians, the Nottawaseppi Huron Band of
Potawatomi Indians, and the Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians. The
record also contains written responses received from the Cherokee Nation, the United
Keetoowah Band of Cherokee Indians, the Eastern Band of Cherokee Indians, and the
Nottawaseppi Huron Band of Potawatomi Indians. However, the record lacks a copy of the
actual notice sent by the DHHS. A report in the lower court record, prepared by a caseworker
involved with the case, indicates that a copy of the notice can be located “in the family file and
MiSACWIS,” which appears to refer to “Michigan’s Statewide Automated Child Welfare
Information System.” But, the fact remains that the notice is not contained in the lower court
records provided to this Court as needed to enable our appellate review; and, thus, at a minimum,
the trial court failed to maintain the requisite documentary record regarding compliance with
ICWA and MIFPA. See In re Morris, 491 Mich at 89 n 1, 113.


                                                -4-